DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2020 and December 17, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8, 9 and 15 are objected to because of the following informalities: Inconsistent terminology. Changing "the support substrate" to "the conductive support substrate" (claim 1, line 1) and "the III-V compound" the "the III-V compound semiconductor" (claim 15, line 2), are suggested. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the specification for the claim limitations of "a semiconductor laminate in which a plurality of InGaAsP-based III-V compound semiconductor layers are selected from the group consisting of InAsP and InAsGaP", as recited in claims 1 and 10 (note: specification never discloses that the semiconductor laminate in which the InGaAsP-based III-V compound semiconductor layers are formed only from InAsP or InAsGaP, instead other materials, i.e. InP and InGaAs ([0060] and [0062]). For examination purposes, the examiner has interpreted these limitations to mean that "a semiconductor laminate in which at least one of a plurality of InGaAsP-based III-V compound semiconductor layers is selected from InAsGaP". Clarification is requested. 
Claims 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There appears to be no adequate description in the specification on how this feature was done for the claim limitation of "reception or emission wavelengths of the semiconductor optical device are 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 10 recites the limitation "the near infrared region" in last line.  There is insufficient antecedent basis for this limitation in the claims.
The claimed limitation of "layers form of an InGaAsP-ased III-V compound semiconductor", as recited in claim 12, is unclear as to whether said limitation is the same as or different from "a plurality of In GaAsP-based III-V compound semiconductor layers are selected from the group consisting of InAsP and InAsGaP", as recited in claim 10.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8, 10, 12-15, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrest et al. (6,363,069).

a conductive support substrate 48/50 (Col. 4, lines 12-13); 
a metal bonding layer 54 provided on a surface of the conductive support substrate; 
a reflective metal layer (bottom portion of) 42 provided on the metal bonding layer; 
a semiconductor laminate 30 in which a plurality of InGaAsP-based III-V compound semiconductor layers are selected from the group consisting of InAsP and InAsGaP (claim 8, line 3; Col. 3, lines 30-61), the semiconductor laminate being provided on the reflective metal layer; and 
a dielectric layer (topmost pair layers of) 46 and a contact portion (top portion of) 42/(lowest pair layers of) 33 that are provided in parallel between the reflective metal layer and the semiconductor laminate, the reflective metal layer mainly contains Au, and 
the conductive support substrate is formed from a conductive Si substrate (claims 13-15), and wherein: 
the contact portion includes an ohmic metal portion (top portion of) 42 on the reflective metal layer and a contact layer (lowest pair layers of) 33 formed of a III-V compound semiconductor (Col. 3, lines on the ohmic metal portion, and 
reception or emission wavelengths of the semiconductor optical device are 1000 nm to 2200 nm in the near infrared region (Col. 1, lines 12-65; Col. 3, lines 51-52).

As for claim 12, Forrest et al. show the semiconductor laminate includes an n-type cladding layer (remaining layers of) 33, an active layer 34, and a p-type cladding 

As for claim 13, Forrest et al. show the semiconductor laminate has one of a double heterostructure and a multiple quantum-well structure (Col. 3, line 52; claim 8, line 3).

As for claim 14, Forrest et al. show the dielectric layer is formed of SiO2 (Col. 4, line 2).	

As for claim 15, Forrest et al. show in the contact portion, only the contact layer is formed of the III-V compound (Col. 3, lines 53-54).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (6,363,069).
As for claims 9 and 11, Forrest et al. disclosed substantially the entire claimed invention, as applied to claims 8 and 10, respectively, above, except a thickness of the conductive support substrate is in a range of 80 µm or more and less than 200 µm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a thickness of the conductive support substrate being in a range of 80 µm or more and less than 200 µm, in order to optimize In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MEIYA LI/Primary Examiner, Art Unit 2811